Citation Nr: 1311413	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  07-34 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued 10 percent evaluations for peripheral neuropathy of the right lower extremity and the left lower extremity; and denied service connection for bilateral hearing loss, bilateral cataracts, an upper back condition, and a lower back condition ; and a September 2011 rating decision from the Houston RO, which granted service connection for hypertension and tinea cruris; increased the disability rating for posttraumatic stress disorder; and denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In March 2008 and December 2011, the Veteran submitted notices of disagreement and subsequently perfected his appeals in April 2008 and April 2012.

In March 2009, the Veteran presented sworn testimony during a video conference hearing in San Antonio, Texas, which was chaired by a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing has been associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

As noted above, the Veteran attended a video conference hearing before a Veterans Law Judge who is no longer employed at the Board in March 2009.  In March 2013, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded that he wished to attend a new hearing before the Board.  However, the Veteran has not received or been scheduled for a Travel Board hearing before a different Veterans Law Judge.  

Due process concerns thus require that the case be remanded to the RO for the scheduling of a hearing before the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2012).  The case is therefore remanded to the RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2012).  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board sitting at the RO.  See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board sitting at the RO.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2012).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


